EXHIBIT 10.45

[g2018031921140113818800.jpg]

 

 

April 16, 2017

 

 

Darlene Deptula-Hicks

30 Crane Crossing Road

Plaistow, NH 03865

 

 

 

Dear Darlene:

 

On behalf of T2 Biosystems, Inc., (the “Company”) I am delighted to make this
offer of employment to you to join us in the role of Senior Vice President and
Chief Financial Officer for the Company beginning May 1, 2017.

 

At T2 Biosystems, our mission is to fundamentally change the way that medicine
is practiced by transforming diagnostics for the tangible benefit of patients,
practitioners and healthcare institutions. We have developed a breakthrough and
innovative technology, T2MR, that has received the most prestigious industry
awards and is protected by almost 50 patents.  Our first products, T2Candida and
the T2Dx, are already in use in over 100 hospitals in the United States and
Europe. We are positively impacting the lives of patients and saving hospitals
millions of dollars each year. Our next product, T2Bacteria, is expected to be
FDA cleared later this year and additional products are in development. There is
a lot of growth ahead and you are joining us at a very exciting time! 

 

Darlene, we are thrilled to extend this offer of employment to you.  We think
you can help us fulfill our mission and we believe you’d be a great fit for our
team.  To kick things off, you will find all of the pertinent information
related to our offer of employment in the attached pages.  Please read the offer
carefully and, if it is acceptable, sign and return one copy to my attention
(PDF copy is fine).    

 

If you have any questions, please do not hesitate to contact me at (781)
457-1283 or email at kmorgan@t2biosystems.com. We are looking forward to having
you on our team!

 

 

Sincerely,

 

/s/ Kelley Morgan

 

Kelley Morgan

Senior Director, Human Resources

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

OFFER OF EMPLOYMENT

 

 

Date of employment:  Should you accept the terms of this offer, your employment
with the Company will commence on May 1, 2017.

 

Background check:  Your employment is contingent upon your successful completion
of a background check, which is required for all employees of the Company. The
Company will forward you the appropriate documents, and such documents shall be
required to be submitted to the Company by no later than one week prior to your
start date.

 

Position:  You have been offered the position of Senior Vice President and Chief
Financial Officer. In this capacity, you will report to John McDonough, Chief
Executive Officer. Your duties and responsibilities will include all those
customarily attendant to such a position, and any other such duties or
responsibilities that John McDonough or the Company may, from time to time,
assign to you.  You agree that you shall not enter into any employment endeavors
which may conflict with your ability to devote the necessary time and energies
to the Company’s business interest while engaged by the Company.  You further
agree to comply with all applicable laws and with all Company rules and policies
established by the Company from time to time.

 

Compensation and Tax Matters:  Your salary shall be $14,166.67 (the equivalent
of $340,000 when annualized), payable semi-monthly and subject to pro-ration for
any partial initial or terminal week during which you are employed, in
accordance with normal payroll practices and schedule of the Company.

 

You will be eligible to receive an annual bonus (the "Annual Bonus") based upon
the achievement of specific company and individual milestones as determined by
the Board of Directors.  The target amount of your Annual Bonus will be 45% of
your Base Salary, subject to adjustment by the Board of Directors. Payment of
the Annual Bonus will be pro-rated for 2017 and will in all events be subject to
your continued employment with the Company through the date of payment.  

 

All compensation amounts stated are before any deductions for FICA taxes, state
and federal withholding taxes and other payroll deductions required to be made
by the Company under applicable law.  

 

Stock Options:  Subject to the approval of the Board of Directors and your
execution of the Company’s Stock Option Agreement, you will be offered options
to purchase 175,000 shares of T2 Biosystems common stock under the Company’s
2014 Incentive Award Plan (the “2014 Plan”).  The exercise price of the options
will be equal to their fair market value on the date of grant (determined in
accordance with the 2014 Plan). The stock options will have a 4-year vesting
schedule with 25% of the options vesting one year from the vesting commencement
date (your start date) and the remaining options vesting in equal monthly
installments over the following 36 months.  The terms and conditions of such
stock option grant are more fully described in the 2014 Plan.

 

Severance Compensation:  Subject to the approval of the Board of Directors and
your execution of the attached Change of Control Severance Agreement (the
“Change in Control Agreement”), you will be offered certain benefits in the
event of a change in control of the Company, as set forth in more detail and
defined in the Change in Control Agreement, including severance compensation and
the acceleration of certain stock options, each such benefit to be subject to
the terms of the Change in Control Agreement.

Active: 2017

--------------------------------------------------------------------------------

 

 

 

 

 

In the event your employment is terminated by the Company for reasons other than
Cause and unrelated to a Change in Control, both as defined in the Change in
Control Agreement, you will be entitled to receive severance benefits in the
form of salary continuation and reimbursement for costs associated with COBRA,
for a period of six (6) months following the end of your employment.  

 

Fringe Benefits: You will have the opportunity to participate in the Company’s
fringe benefits program.  Currently, these fringe benefits are as follows:

 

 

•

The Company currently provides contributions toward a medical and dental plan
for yourself and immediate family members

 

 

•

Three (3) weeks paid vacation, Company designated holidays, personal holidays
and sick days (see Benefits Summary for more information).

 

 

•

The Company provides 100% contribution towards Term Life Insurance, Accidental
Death and Dismemberment Insurance, and Short and Long-Term Disability Insurance;

 

 

•

The opportunity to enroll in the Company’s 401(k) Investment and Section 125
Plans based on plan eligibility requirements; and

 

 

•

Pay or reimburse you in accordance with the Company’s reimbursement policies
from time to time in connection with the performance of your duties for the
Company subject to your submission of satisfactory documentation with respect
thereto.

 

The Company reserves the right to amend, delete or change any of its employment
policies and/or benefits at any time in its sole discretion.

 

Non Competition/Non-Disclosure/Invention Assignment Agreement:  No later than on
the first day of your employment with the Company you will be required to sign
the enclosed Non-Competition/Non-Disclosure/Inventions Assignment Agreement
(“Obligations Agreement”) which includes nondisclosure, inventions ownership,
and other provisions that are necessary to protect the Company’s confidential
information, intellectual; property, trade secrets, and customer
relationships.  As you may be given access to such protectable interests, your
employment is contingent upon your signing the Obligations Agreement.  The terms
of the Obligations Agreement will survive termination, for whatever reason, of
the employment relationship.

 

Prior Agreements: You acknowledge and confirm that you have provided/disclosed
to the Company all restrictive covenants and agreements, including nondisclosure
and confidentiality agreements, to which you are a party.  You agree that you
shall not disclose to the Company or use while an employee of the Company any
confidential or trade secret information obtained by you from other persons or
employers and shall not bring any property upon the Company premises which has
been misappropriated by others.  You also acknowledge that the Company expects
you to honor any prior obligations to former employers to which you remain
bound.

Employment At Will:  Although you are being hired as an employee commencing on
May 1, 2017, your employment with the Company shall be at will.  This means that
your employment is not guaranteed for any definite period of time, and you or
the Company may terminate your employment relationship with or without notice at
any time and for any or no reason or cause.  The Company is not bound to follow

Active: 2017

--------------------------------------------------------------------------------

 

 

 

 

any policy, procedure, or process in connection with employee discipline,
employment termination or otherwise.  

Entire Agreement:  This letter (together with the attached Obligations Agreement
and Change in Control Agreement) sets forth the entire understanding between the
Company and yourself with respect to your employment by the Company.  All prior
discussions, negotiations, correspondence and other understandings between you
and the Company are superseded, and there are no representations, warranties or
undertakings by the Company or you with respect to your employment by the
Company, which are not set forth in this letter.  

If you agree with the terms of this offer, please acknowledge your understanding
and acceptance of this offer by signing where indicated below and return to me
along with a completed background check authorization form by 5:00 p.m. ET on
April 18, 2017. We look forward to working with you.

 

Sincerely,

 

T2 Biosystems, Inc.

 

 

By: __/s/ Kelley Morgan ________________4/16/2017_________________________

Kelley MorganDate

Senior Director, Human Resources

 

 

 

I have read agree with and accept the items contained in this letter.

 

 

By: ___/s/ Darlene
Deptula-Hicks__________4/16/2017______________________________

Darlene Deptula-HicksDate

 

 

The Immigration Control and Reform Act of 1986 requires that all new employees
complete the I-9 form and submit proof of employment eligibility to work in the
United States within the first three days of their start date.  If accepting
employment the Company will provide you the I-9 form and requests that you
present appropriate documents when you report to the Company and a
representative of the Company will complete the I-9 form with you.  Accordingly,
you will have three days from your start date to submit proof of your
eligibility to work in the United States.

Active: 2017